                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION



CONNIE RAY ISRAEL,

                       Petitioner,

v.                                                            Case No. 3:15-cv-1505-J-32PDB

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.
_______________________________

                                             ORDER

                                            I. Status

         Petitioner initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254 for a

Writ of Habeas Corpus (Doc. 1) (Petition) on December 18, 2015, and exhibits (Docs. 1-1

to 1-4 and 3).1 He then filed an Amended Petition (Doc. 8) on August 22, 2016. He

challenges a 1994 state court (Putnam County, Florida) judgment of conviction for burglary

of a dwelling with battery, kidnapping, two counts of sexual battery, and robbery. He was

sentenced to life imprisonment. Respondents contend that the case must be dismissed with

prejudice because the Petition was untimely filed. See Response to Petition/Motion to

Dismiss (Doc. 13); Supplemental Memorandum (Doc. 21); Second Supplemental

Memorandum (Doc. 32). Petitioner filed a Reply (Doc. 14), Supplemental Reply (Doc. 28),



     1
    Petitioner did not date the Petition and it is not date-stamped by the prison. The Court
applies the mailbox rule to Petitioner’s pro se filings, and for the Petition, the Court uses the
post-marked date. See Houston v. Lack, 487 U.S. 266, 276 (1988).
and Responses to the State’s Supplemental Memorandum (Docs. 33, 352). The case is ripe

for review.3

                                II. One-Year Limitations Period

           The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) amended 28

U.S.C. § 2244 by adding the following subsection:

             (d)(1) A 1-year period of limitation shall apply to an application
             for a writ of habeas corpus by a person in custody pursuant to
             the judgment of a State court. The limitation period shall run
             from the latest of--

                (A) the date on which the judgment became final by the
                conclusion of direct review or the expiration of the time
                for seeking such review;

                (B) the date on which the impediment to filing an
                application created by State action in violation of the
                Constitution or laws of the United States is removed, if
                the applicant was prevented from filing by such State
                action;

                (C) the date on which the constitutional right asserted
                was initially recognized by the Supreme Court, if the
                right has been newly recognized by the Supreme Court
                and made retroactively applicable to cases on collateral
                review; or



   2
       Doc. 35 is a typed version of Doc. 33.
       3
       “In deciding whether to grant an evidentiary hearing, a federal court must consider
whether such a hearing could enable an applicant to prove the petition’s factual allegations,
which, if true, would entitle the applicant to federal habeas relief.” Schriro v. Landrigan, 550
U.S. 465, 474 (2007) (citation omitted). “It follows that if the record refutes the applicant’s
factual allegations or otherwise precludes habeas relief, a district court is not required to hold
an evidentiary hearing.” Id. The pertinent facts of this case are fully developed in the record
before the Court, and “[t]he record provide[s] no basis for further inquiry” regarding equitable
tolling. Pugh v. Smith, 465 F.3d 1295, 1300 (11th Cir. 2006). Thus, an evidentiary hearing
will not be conducted.

                                             2
               (D) the date on which the factual predicate of the claim
               or claims presented could have been discovered
               through the exercise of due diligence.

            (2) The time during which a properly filed application for State
            post-conviction or other collateral review with respect to the
            pertinent judgment or claim is pending shall not be counted
            toward any period of limitation under this subsection.

28 U.S.C. § 2244(d).

                                          III. Analysis

         Petitioner’s conviction became final at the latest on December 19, 1994 (30 days after

the Fifth District Court of Appeal denied his motion for rehearing on direct appeal).4 Because

Petitioner’s conviction was final prior to the enactment of AEDPA, he had one year from April

24, 1996 to file a federal habeas petition. See Wood v. Milyard, 566 U.S. 463, 468 (2012)

(“For a prisoner whose judgment became final before AEDPA was enacted, the one-year

limitations period runs from the AEDPA’s effective date: April 24, 1996.”). Between the

effective date of AEDPA and the expiration of the one-year limitations period, the only motion

Petitioner filed was a “Motion for Rehearing and Clarification” on December 19, 1996. See

Doc. 32-1 at 40-57. However, as Respondents point out, Doc. 32 at 3-7, Petitioner wrote

three case numbers on the “Motion for Rehearing and Clarification,” and thus the state court

clerk filed the motion in three separate cases.5 The motion did not seek judicial


  4
    The thirtieth day fell on a Sunday, so the Court uses the following day. The Fifth District
Court of Appeal issued a written opinion affirming Petitioner’s judgment of conviction on
October 14, 1994, and denied rehearing on November 18, 1994. Petitioner did not seek
discretionary review in the Florida Supreme Court, and thus, his judgment became final
when the time for seeking discretionary review in Florida’s Supreme Court expired. See
Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).
   5
       The state court case challenged in the instant Petition was listed last.

                                                3
reexamination of the judgment or a claim with respect to the conviction challenged in this

case. See generally Espinosa v. Sec’y, Dep’t of Corr., 804 F.3d 1137, 1142 (11th Cir. 2015)

(finding that petition for belated appeal of order dismissing motion for post-conviction relief

is not a tolling application because it “never triggered a reexamination of his conviction or

sentence”); Brown v. Sec’y for the Dep’t of Corr., 530 F.3d 1335, 1337-38 (11th Cir. 2008)

(finding that a post-conviction motion for DNA testing was not a tolling application). Rather,

it asserts a conspiracy theory that Petitioner has repeatedly raised in state court and in this

Court.6 It does not cite to any post-conviction rules or reference a prior order in the pertinent

case of which Petitioner sought rehearing or clarification.7 It is unclear what relief Petitioner

sought in that motion. Indeed, the final substantive paragraph discusses how his blood was

taken and he was allegedly framed for the murder of Ester Hagans (a separate criminal case




      6
      In the “Motion for Rehearing and Clarification,” Petitioner states, in part, how the
evidence used against him was fraudulent and how everyone involved in the criminal case
challenged in this Petition “jeopardized [his] right to a fair trial, [and] took part in performing
hate crimes, foul play, double-crossing the Defendant, constantly changing these case
numbers, perjury, conspiracy and trying to keep quiet about this contamination, mixing blood
sample of Viola Britt that was taken on November 2, 1992 with the Defendant[’s] blood that
was taken on May 3, 1993, using the same identical results taken and planted during this
Viola Britt case, then charge me with this unsolved murder of Ester Hagan[s].” Doc. 32-1 at
46 (capitalization omitted). He claims that he brought this to the attention of his attorney, who
was representing him in the separate criminal case in which he was accused of the murder
of Ester Hagans, but the attorney would not act on this information, because the attorney
“has his prior orders from the State to keep a lid on this D.N.A. contamination, mixing blood
samples, planting blood on a pillowcase and a slip, switching the physical evidence report,
moving the date up from May 3, 1993 to January 13, 1992 in which all physical evidence
backfired against the county and the State.” Id. at 47.
  7
   More than one year before Petitioner filed this motion, on August 9, 1995, the state court
summarily denied his motion for post-conviction relief. See Doc. 32-1 at 34-35.

                                                4
not subject of this Petition).8 Therefore, despite the state court apparently never taking any

action on the motion, the motion does not toll the federal one-year limitations period, as it

was not “a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim.” 28 U.S.C. § 2244(d)(2).

           Additionally, while Petitioner filed motions after the expiration of the one-year

limitations period, such filings did not toll the limitations period because the period had

already expired.9 See Sibley v. Culliver, 377 F.3d 1196, 1204 (11th Cir. 2004) (stating that

where a state prisoner files post-conviction motions in state court after the AEDPA limitations

period has expired, those filings cannot toll the limitations period because “once a deadline

has expired, there is nothing left to toll”); Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir.

2000) (per curiam) (“Under § 2244(d)(2), even ‘properly filed’ state-court petitions must be

‘pending’ in order to toll the limitations period. A state-court petition like [the petitioner]’s that

is filed following the expiration of the limitations period cannot toll that period because there

is no period remaining to be tolled.”). The December 18, 2015 Petition is untimely by more

than 18 years.

           It is well-settled that “[w]hen a prisoner files for habeas corpus relief outside the

one-year limitations period, a district court may still entertain the petition if the petitioner

establishes that he is entitled to equitable tolling.” Damren v. Florida, 776 F.3d 816, 821

(11th Cir. 2015), cert. denied, 137 S. Ct. 830 (2017). “[E]quitable tolling is an extraordinary


       8
      Petitioner referenced the motion in a letter written to the judge presiding over the
criminal case in which he was charged with the murder of Ester Hagans. Doc. 32-1 at 272.
   9
     A description of Petitioner’s filings can be found in Respondents’ filings. See Doc. 13
at 2, 4; Doc. 21 at 4; Doc. 32 at 2-3.

                                                  5
remedy ‘limited to rare and exceptional circumstances and typically applied sparingly.’”

Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017) (quoting Hunter v. Ferrell,

587 F.3d 1304, 1308 (11th Cir. 2009), cert. denied, 138 S. Ct. 1042 (2018). To warrant the

application of this extreme remedy, a petitioner must show “‘(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and

prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)). “The petitioner has the burden of establishing his

entitlement to equitable tolling; his supporting allegations must be specific and not

conclusory.” Cole v. Warden, Ga. State Prison, 768 F.3d 1150, 1158 (11th Cir. 2014)

(citation omitted); see Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir. 2008) (“[A]n inmate

bears a strong burden to show specific facts to support his claim of extraordinary

circumstances and due diligence.” (citation omitted)).

       Petitioner has not shown that he was diligently pursuing his rights, nor has he shown

some extraordinary circumstance stood in his way during the relevant time period. He is not

entitled to equitable tolling.

       Likewise, Petitioner has failed to show actual innocence. “[A]ctual innocence, if

proved, serves as a gateway through which a petitioner may pass whether the impediment

is a procedural bar . . . or, as in this case, expiration of the statute of limitations.” McQuiggin

v. Perkins, 133 S. Ct. 1924, 1928 (2013). To avoid the one-year limitations period based on

actual innocence, a petitioner must “present new reliable evidence . . . that was not

presented at trial” and “show that it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt in light of the new evidence.”


                                                6
Rozzelle v. Sec’y, Fla. Dep’t of Corr., 672 F.3d 1000, 1011 (11th Cir. 2012) (quotations and

citations omitted); see Schlup v. Delo, 513 U.S. 298, 327 (1995) (finding that to make a

showing of actual innocence, “a petitioner must show that it is more likely than not that no

reasonable juror would have found [the] petitioner guilty beyond a reasonable doubt”).

Petitioner has not offered any new evidence to sustain an assertion of actual innocence. His

assertions of fraud regarding DNA evidence are insufficient.

          In sum, the Petition is untimely and Petitioner has failed to show an adequate reason

why the dictates of the one-year limitations period should not be imposed upon him.

Accordingly, it is

          ORDERED:

          1.    Petitioner’s Motion for Appointment of Second Counsel (Doc. 34) is DENIED.10

          2.    The case is DISMISSED with prejudice as untimely.

          3.    The Clerk shall enter judgment dismissing the case with prejudice, terminate

any pending motions, and close the file.

          4.    If Petitioner appeals the dismissal of this case, the Court denies a certificate

of appealability.11 Because this Court has determined that a certificate of appealability is not


    10
      To the extent that Petitioner’s complaints about the undersigned and other federal
judges who have handled his cases (Doc. 35) could be construed as a motion to disqualify
the undersigned, the motion is denied as legally insufficient.
     11
         This Court should issue a certificate of appealability only if Petitioner makes “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make
this substantial showing, Petitioner “must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong,” Tennard v.
Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), “or
that the issues presented were ‘adequate to deserve encouragement to proceed further,’”
Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack, 529 U.S. at 484). “Where a

                                                7
warranted, the Clerk shall terminate from the pending motions report any motion to proceed

on appeal as a pauper that may be filed in this case. Such termination shall serve as a

denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida, this 15th day of October, 2018.




JAX-3 9/25
c:
Connie Ray Israel, #065135
Counsel of Record




district court has rejected the constitutional claims on the merits, . . . [t]he petitioner must
demonstrate that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack, 529 U.S. at 484. However, “[w]hen the
district court denies a habeas petition on procedural grounds . . . a [certificate of
appealability] should issue when the prisoner shows, at least, that jurists of reason would find
it debatable whether the petition states a valid claim of the denial of a constitutional right and
that jurists of reason would find it debatable whether the district court was correct in its
procedural ruling.” Id. After consideration of the record as a whole, the Court will deny a
certificate of appealability.

                                                8
